Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-6, 9, 10, 13, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7, 8, 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 20040066816 A1) hereafter referred to as Collins in view of Bensce (US 20070158659 A1). Nago et al. (US 20100187497 A1) hereafter referred to as Nago  is provided as evidence.
In regard to claim 1 Collins teaches a light emitting diode (LED) array [see paragraph 0031 “Monolithic light emitting device arrays”] comprising: 
a first mesa [see Fig. 1A see paragraph 0014] comprising a top surface [top of 7], at least a first LED including a first p-type layer [4 “light emitting active region 3 separates an n-type layer 2 and a p-type layer 4”] , a first n-type [2] layer and a first color active [3] region and a first tunnel junction [“Tunnel junction 100 includes a highly doped p-type layer 5, also referred to as a p++ layer, and a highly doped n-type layer 6”] on the first LED, 
the top surface of the first mesa comprising a second n-type layer [“n-type layer 7”] on the first tunnel junction, 
anode contact [“positive electrical contact 9 is attached to n-type layer 7”] on the second n-type layer of the first mesa
but does not teach :
the second n-type layer comprising at least one n-type III-nitride layer with >10% Al mole fraction and at least one n-type III-nitride layer with <10% Al mole fraction; 
an adjacent mesa comprising a top surface, the first LED, a second LED including the second n-type layer, a second p-type layer, and a second color active region; 
a second tunnel junction on the second LED of the adjacent mesa, and a third n-type layer on the second tunnel junction of the adjacent mesa; 
a first trench separating the first mesa and the adjacent mesa; and 
anode metallization contacts on the second n-type layer of the first mesa and on the top surface of the adjacent mesa.
See paragraph 0004, 0016, 0022 “the device shown in FIG. 1A may be fabricated as a light emitting diode, without DBRs 1 and 8”, see device stack “any number of active regions may be included” “Active regions 14 and 19 of FIG. 2 may be fabricated with the same composition, such that they emit the same color light, or with different compositions, such that they emit different colors (i.e. different peak wavelengths) of light”, “A single light emitting region device incorporating a tunnel junction may also be simpler to fabricate than a similar device without the tunnel junction. Since both contacts 9 and 10 are formed on n-type layers 2 and 7, contacts 9 and 10 may be the same material, potentially eliminating from the fabrication process some deposition and etching steps required when different contact materials must be applied to the p- and n-layers of the device” “Group III-V semiconductors, particularly binary, ternary, and quaternary alloys of gallium, aluminum, indium, and nitrogen, also referred to as III-nitride materials” “In a device with active regions emitting different wavelengths of light, the active region that generates light of the shortest wavelength may be located closest to the surface from which light is extracted”.
See Bensce Fig. 10 see paragraph 0089 “a light-emitting semiconductor device 68 is illustrated in FIG. 10” “the entire diode structure 70 is grown. By technological separation and technological removal of the grown structures, a reduced diode structure 72 can be obtained” “diode structure 72 further comprises, parallel to the diode layers of the diode stack 70, light-emitting diodes AZ1-AZ3” “With this arrangement, an increase in the intensity from light-emitting diodes AZ1, AZ2 and light-emitting diode AZ3 can be achieved by means of partial surface enlargement” “metallic contact (K) for connection with an electric terminal”. See band gap energy of different materials in Fig. 2, see  wavelength on the right, see that increasing Al content increases bandgap i.e. shorter wavelength. See in Fig. 10 see the trench between the mesas. See that just like Collins  see paragraph 0079  see the sequence  , “lower active zone AZ1 made of AlInGaP material (colored red) is grown, followed by a tunnel diode TD1 made of AlInGaP material with a high band gap, a center active zone AZ2 made of AlInGaP material (colored green), another tunnel diode TD2 made of AlInGaP material (higher energetic band gap) and an upper active zone AZ3 made of GaInN material, or AlGaInN material in a wave range of .lamda. approximately 400 nm to 450 nm”.
See Nago as evidence see FIG. 3 showing a relationship between a lattice constant and a bandgap for the AlGaInN family, see that increasing Al content increases bandgap.
Thus it would be obvious to combine the references to arrive at the claimed invention .
The motivation is to get the color spectrum you desire and that metal is a good conductor and that AlGaInN material is known to give good results for light emission and that increasing Al content increases bandgap.
In regard to claim 2 Collins and Bensce as combined teaches wherein the top surface of the adjacent mesa [this is the method of Collins “both contacts 9 and 10 are formed on n-type layers 2 and 7”] comprises the third n-type layer.
In regard to claim 7 Collins and Bensce as combined teaches wherein [see Collins “III-nitride materials”, see Bensce AlGaInN material, see combination] the first p-type layer, the second p-type layer and the first n-type layer comprise a III-nitride material.
In regard to claim 8 Collins and Bensce as combined teaches wherein the III-nitride material  [see Collins “III-nitride materials”, see Bensce AlGaInN material, see combination] comprises GaN.
In regard to claim 12 Collins and Bensce as combined teaches [see Collins “III-nitride materials”, see Bensce AlGaInN material, see combination] wherein the n-type  III-nitride layer with >10% Al mole fraction has a molecular formula AIxGa1-xN, where x is in a range of from 0.20 to 0.25.
In regard to claim 14 Collins and Bensce as combined teaches [see Collins paragraph 0024, 0031 “power supplies and drivers” “Monolithic light emitting device arrays”] an electronic system comprising: the LED array of claim 1
but does not specifically teach driver circuitry configured to provide independent voltages to one or more of anode contacts.
However see Bensce paragraph 0076 “explicitly activated using corresponding signals”.
Thus it would be obvious to modify Collins to use driver circuitry configured to provide independent voltages to one or more of anode contacts.
Thus it would be obvious to combine the references to arrive at the claimed invention .
The motivation is color control.
In regard to claim 15 Collins and Bensce as combined teaches wherein the electronic system is [see Collins paragraph 0031 “Monolithic light emitting device arrays are described in more detail in application Ser. No. 09/823,824, filed Mar. 29, 2001, titled "Monolithic Series/Parallel LED Arrays Formed On Highly Resistive Substrates," and incorporated herein by reference” see incorporated reference paragraph 0024 “LED lighting system”] selected from the group consisting of a LED-based luminaire, a light emitting strip, a light emitting sheet, an optical display, and a microLED display.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins and Bensce as combined  and further in view of Lee  et al. (US 20190189876 A1) hereafter referred to as Lee  
In regard to claim 11 Collins and Bensce as combined does not teach wherein the first mesa has a sidewall and the adjacent mesa has a sidewall and the first mesa sidewall and the adjacent mesa sidewall form an angle with a top surface of a substrate upon which the mesas are formed in a range of from 60 to less than 90 degrees.
However see Lee Fig. 13 see the mesa shape see paragraph 0035 “mesa-etched region of the first conductivity-type semiconductor layer 111 and the second conductivity-type semiconductor layer 113”.
Thus it would be obvious to modify Collins to use mesa shape.
Thus it would be obvious to combine the references to arrive at the claimed invention .
The motivation is ease of manufacture to allow etching to give a sloped surface.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins  in view of Bensce . Nago  is provided as evidence
In regard to claim 16 Collins teaches a method of manufacturing an LED array [see paragraph 0031 “Monolithic light emitting device arrays”] , the method comprising: 
forming a first mesa [see Fig. 1A see paragraph 0014] comprising a top surface [top of 7],  at least a first LED including a first p- type layer [4 “light emitting active region 3 separates an n-type layer 2 and a p-type layer 4”], a first n-type [2] layer and a first color active [3] region and a first tunnel [“Tunnel junction 100 includes a highly doped p-type layer 5, also referred to as a p++ layer, and a highly doped n-type layer 6”] junction on the first LED, 
the top surface comprising a second n-type [“n-type layer 7”] layer on the first tunnel junction, 
forming anode contact [“positive electrical contact 9 is attached to n-type layer 7”]  on the second n-type layer of the first mesa
but does not teach :
the second n- type layer comprising at least one n-type Ill-nitride layer with >10% Al mole fraction and at least one n-type Ill-nitride layer with <10% Al mole fraction; 
forming an adjacent mesa comprising the first LED, a second LED including the second n-type layer, a second p-type layer and a second color active region; 
forming a second tunnel junction on the second LED of the adjacent mesa, and a third n-type layer on the second tunnel junction of the adjacent mesa p-type layer; 
forming a first trench separating the first mesa and the adjacent mesa; and 
forming anode metallization contacts on the second n-type layer of the first mesa and on the third n-type layer of the adjacent mesa.
See paragraph 0004, 0016, 0022 “the device shown in FIG. 1A may be fabricated as a light emitting diode, without DBRs 1 and 8”, see device stack “any number of active regions may be included” “Active regions 14 and 19 of FIG. 2 may be fabricated with the same composition, such that they emit the same color light, or with different compositions, such that they emit different colors (i.e. different peak wavelengths) of light”, “A single light emitting region device incorporating a tunnel junction may also be simpler to fabricate than a similar device without the tunnel junction. Since both contacts 9 and 10 are formed on n-type layers 2 and 7, contacts 9 and 10 may be the same material, potentially eliminating from the fabrication process some deposition and etching steps required when different contact materials must be applied to the p- and n-layers of the device” “Group III-V semiconductors, particularly binary, ternary, and quaternary alloys of gallium, aluminum, indium, and nitrogen, also referred to as III-nitride materials” “In a device with active regions emitting different wavelengths of light, the active region that generates light of the shortest wavelength may be located closest to the surface from which light is extracted”.
See Bensce Fig. 10 see paragraph 0089 “a light-emitting semiconductor device 68 is illustrated in FIG. 10” “the entire diode structure 70 is grown. By technological separation and technological removal of the grown structures, a reduced diode structure 72 can be obtained” “diode structure 72 further comprises, parallel to the diode layers of the diode stack 70, light-emitting diodes AZ1-AZ3” “With this arrangement, an increase in the intensity from light-emitting diodes AZ1, AZ2 and light-emitting diode AZ3 can be achieved by means of partial surface enlargement” “metallic contact (K) for connection with an electric terminal”. See band gap energy of different materials in Fig. 2, see  wavelength on the right, see that increasing Al content increases bandgap i.e. shorter wavelength. See in Fig. 10 see the trench between the mesas. See that just like Collins  see paragraph 0079  see the sequence  , “lower active zone AZ1 made of AlInGaP material (colored red) is grown, followed by a tunnel diode TD1 made of AlInGaP material with a high band gap, a center active zone AZ2 made of AlInGaP material (colored green), another tunnel diode TD2 made of AlInGaP material (higher energetic band gap) and an upper active zone AZ3 made of GaInN material, or AlGaInN material in a wave range of .lamda. approximately 400 nm to 450 nm”.
See Nago as evidence see FIG. 3 showing a relationship between a lattice constant and a bandgap for the AlGaInN family, see that increasing Al content increases bandgap.
Thus it would be obvious to combine the references to arrive at the claimed invention .
The motivation is to get the color spectrum you desire and that metal is a good conductor and that AlGaInN material is known to give good results for light emission and that increasing Al content increases bandgap.
In regard to claim 17 Collins and Bensce as combined teaches further comprising forming a top surface of the adjacent mesa [this is the method of Collins “both contacts 9 and 10 are formed on n-type layers 2 and 7”] comprising the third n-type.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818